             Case MDL No. 3010 Document 125 Filed 08/10/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                                       FOR THE
                            SOUTHERN DISTRICT OF NEW YORK

MDL No. 3010 - IN RE: DIGITAL ADVERTISING ANTITRUST LITIGATION

                             CONSENT OF TRANSFEREE COURT

        The United States District Court for the Southern District of New York hereby consents to

the assignment of the actions involved in the above-described litigation to the Honorable P. Kevin

Castel for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. ' 1407.

        In the event that reassignment of this litigation to another judge becomes necessary, such

reassignment shall take place in accordance with Section 1407(b) and Panel Rule 2.1(e).




                                              _______________________________
                                                       Chief Judge

        $XJXVW
Date: __________________



PLEASE FAX OR EMAIL THE SIGNED FORM TO:


 Mr. John W. Nichols, Clerk of the Panel, Judicial Panel on Multidistrict Litigation @ fax number
 202-502-2888 or email address MDLPanelOrders@JPML.USCOURTS.GOV.

THIS ASSIGNMENT IS CONFIDENTIAL UNTIL THE ORDER OF TRANSFER IS FILED
BY THE PANEL.

SHOULD REASSIGNMENT BECOME NECESSARY, PLEASE CONTACT THE PANEL
EXECUTIVE, Thomasenia P. Duncan, at 202-502-2800.
